Citation Nr: 1220860	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-49 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which denied the above claims.

Although the Veteran indicated in his November 2009 Appeal To Board Of Veterans' Appeals (VA Form 9) that he wanted to testify at a travel board hearing at the RO, a statement from the Veteran dated in February 2010 withdrew his request for a personal hearing.

This matter was previously before the Board in June 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with June 2011 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during active service or result from disease or injury in service; but rather is most likely due to aging.

2.  Tinnitus did not have its onset during active service or result from disease or injury in service; but rather is most likely due to aging.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show that (1) any defect was cured by actual knowledge on the part of the claimant; (2) a reasonable person could be expected to understand from the notice what was needed; or, (3) a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2009 and June 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

The Board further observes that this case was most recently remanded in June 2011 in order to afford the Veteran the opportunity to submit additional private treatment records, and to afford him a VA examination so as to obtain an opinion as to the etiology of his asserted bilateral hearing loss and tinnitus.  The Veteran was notified that he could submit additional private treatment records by letter dated in June 2011.  He was also afforded a VA examination in July 2011.  Therefore, the Board finds that the AOJ has substantially complied with the June 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  In sum, the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based on a legal "presumption" by showing that such had manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, service connection may be granted for a disease diagnosed after service when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss. Id. at 157.

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of exposure to acoustic trauma during service without ear protection.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214)  reveals that his military occupational specialty was Bridge Spec (specialist).  He had M-14 and M-16 experience, and he had training as a combat engineer.

The Veteran's June 1968 pre-induction examination report shows that hearing acuity in each ear was within normal limits.  However, his separation report of medical examination dated in March 1970 shows that audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
70
-
70
LEFT
40
40
50
-
50

An in-service treatment record dated in April 1970 shows that the Veteran reported popping in his ears.  It was indicated that there was bilateral hearing loss greater than 30 decibels by audiogram.  It was also initially indicated that the Veteran had possible mild left sensorineural hearing loss, but it was then crossed out and normal hearing was noted, adding that the Veteran was fit for discharge.

A repeat audiogram dated May 1, 1970, shows that that audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
-
35
LEFT
15
5
5
-
15

A repeat audiogram dated May 6, 1970, shows that that audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
0
LEFT
10
0
0
-
0

Following service, VA outpatient treatment records dated from May 2009 to June 2009 show that the Veteran was given an assessment of hearing loss.

A private audiogram from St. Joseph's/Candler dated in September 2009 shows that audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
45
LEFT
15
20
30
35
45

A VA examination report dated in October 2009 shows that the Veteran reported that during service, he had worked as an engineer for two years, wherein he had operated heavy equipment in a bridge company.  He had also been around noise from a five ton dump truck and jack hammers without the use of hearing protection.  He added that following service, he worked as a painter for five years and as an automobile detailer for 15 years.  Recreational noise exposure was limited to the lawn mower.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
25
LEFT
5
5
10
20
25

The diagnosis was hearing within normal limits in the right ear; sensorineural hearing loss in the left ear; and subjective tinnitus, bilaterally.  The examiner opined that the Veteran did not have hearing loss and tinnitus due to service, explaining that the Veteran's entrance and (repeat) separation audiograms showed hearing within normal limits with no degradation of puretone thresholds during his time in service.  The Board notes that in June 2011, this examination report was deemed to be inadequate as the opinion did not comment on the abnormal audiograms in service and did not appear to have considered the September 2009 private report.  

A subsequent VA examination report dated in July 2011 shows that the Veteran provided a history consistent with that as set forth above.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
25
LEFT
10
10
10
25
40

The diagnosis was normal to mild sensorineural hearing loss in the right ear; mild to moderate sensorineural hearing loss in the left ear; and subjective tinnitus, bilaterally.  The examiner opined that the bilateral hearing loss and tinnitus were less likely than not incurred or aggravated as a result of his service.  The examiner stated that the Veteran's "1968 entrance and last active audiogram performed May 6, 1970, show hearing within normal limits with no degradation of puretone thresholds during his time in service."  In January 2012, the Board found this opinion to be inadequate as the record clearly showed that there was degradation of puretone thresholds on examination in March 1970 and on May 1, 1970.

In January 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran claims of service connection for bilateral hearing loss and tinnitus.  The requested opinion was received in March 2012.

The March 2012 VHA expert medical opinion obtained by the Board shows that following a review of all of the evidence of record, the most likely etiology of the Veteran's hearing loss and tinnitus was aging. It was impossible to say whether or not a small percentage of this was due to the acoustic trauma in service, but it seemed that most of it was related to his aging process, because his hearing was apparently unchanged and normal at discharge.  The medical expert also indicated that the absence of abnormal findings on the last audiogram in service precluded any major hearing loss or tinnitus related to an event or injury in service, this was not say that a very small amount of damage may have been done which was undetectable by the audiogram testing.  The medical expert concluded that the Veteran's hearing loss was most likely due to the aging process and not noise exposure in service.

The medical evidence of record confirms that the Veteran currently manifests bilateral hearing loss as defined by 38 C.F.R. § 3.385, and that he currently has tinnitus.  As such, the first element required for service connection for each disability has been met.

With regard to the evidence of in-service occurrence or aggravation of a disease or injury, the Veteran has reported experiencing acoustic trauma in conjunction with his service as an engineer.  He is competent to describe noise exposure sustained during service, and his statements to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that while separation audiograms showed hearing within normal limits, there was evidence of degradation of puretone thresholds during his time in service.  As noted above, when audiometric test results at separation do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, 5 Vet. App. at 160.

Even having established that the Veteran sustained acoustic trauma in service, acoustic trauma and noise exposure sustained in service are not, in and of themselves, disabilities subject to service connection under VA regulations.  There must still be medical evidence, or in certain circumstances, lay evidence, of a nexus between the in-service injury or disease and the current disability.

In this regard, the Board finds probative the March 2012 VHA expert medical opinion which concluded that the most likely etiology of the Veteran's hearing loss and tinnitus was aging and not noise exposure in service.  This opinions is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In essence, the only evidence on file supporting the Veteran's claim consists of his own statements.  The Board recognizes the Veteran's contentions that he has had continuous bilateral hearing loss and tinnitus since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of bilateral hearing loss and tinnitus, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of bilateral hearing loss or tinnitus at separation) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with bilateral hearing loss or tinnitus until May 2009, and no competent medical evidence linking the reported bilateral hearing loss and tinnitus to the Veteran's service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current bilateral hearing loss disability and tinnitus that are related to noise exposure experienced during active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity at separation from service, and a near 35-year gap between the Veteran's discharge from service and indications of bilateral hearing loss or tinnitus.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's hearing loss and tinnitus weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are, therefore, denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


